DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/17/2021 has been entered.


Response to Amendment
Applicant's arguments filed on March 17, 2021, have been fully considered.
Applicant argues that the independent claims 1, 8, and 14 are amended with new limitations of "a first color index and a first distance field encoding a first distance between the texel and a first edge depicted in the texture, and a second color index and a second distance field encoding a second distance between the texel and a second edge depicted in the texture; selecting, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location; computing (1) a first interpolated distance field for the sampling location based on the first distance fields of the set of texels and (2) a second interpolated distance field for the sampling location based on the second distance fields of the set of texels; selecting, based on the computed first interpolated distance field, a subset of the set of texels; selecting a texel from the subset of texels based on a distance between the texel and the sampling location; selecting, based on the computed second interpolated distance field specifying a side of the second edge on which the sampling location is located, a color index from the first and second color indices of the selected texel" (emphasis added). Applicant argues that the prior arts on record do not disclose or suggest the claimed features as claimed in the independent claim 1.
Examiner replies that the newly added limitations may overcome both the current rejection and the best arts searched, and place the instant application in allowable condition. However, they may not overcome the Obvious Double Patenting rejection, and ODP is still held in this Office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/583,878. Although the claims at issue are not identical, they are not patentably distinct from each other because they can read on to each other, see the following mapping table.

Application No. 16/584,016 (Instant Application)
U.S. Patent Application No. 16/583,878
1. A method comprising, by a computing system: 

determining a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes at least: 
a first color index and a first distance field encoding a first distance between the texel and a first edge depicted in the texture, and a second color index and a second distance field encoding a second distance between the texel and a second edge depicted in the texture;

selecting, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location;



selecting, based on the computed first interpolated distance field, a subset of the set of texels;

selecting a texel from the subset of texels based on a distance between the texel and the sampling location;

selecting, based on the computed second interpolated distance field specifying a side of the second edge on which the sampling location is located, a color index from the first and second color indices of the selected texel; and




determining a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes a distance field and a color index;


	




selecting, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location;



	



selecting, based on the interpolated distance field, a subset of the set of texels; 


selecting a texel from the subset of texels based on a distance between the texel and the sampling location; and

(Note that repeat the same process a second time is not novel because software loop is common technique.)







the texture depicts a 2D image with a plurality of edges defining a boundary of the 2D image, wherein each of the plurality of edges has a predetermined interior side and a predetermined exterior side, wherein the plurality of edges comprises one or more first edges of a first type and one or more second edges of a second type;

the first distance field of each of the plurality of texels encodes whether the associated texel is on the interior or exterior side of that first edge; and






the texture depicts a 2D image with one or more edges separating an interior of the 2D image from an exterior of the 2D image;






the distance field of each of the plurality of texels encodes (1) a first distance between the associated texel and one of the one or more edges of the 2D image, and (2) whether the associated texel is in the interior or the exterior of the 2D image; and




the first interpolated distance field encodes (1) a third distance between the sampling location and one of the one or more first edges, and (2) whether the sampling location is on the interior or exterior side of that first edge; and

the second interpolated distance field encodes (1) a fourth distance between the sampling location and one of the one or more second edges, and (2) whether the sampling location is on the interior or exterior side of that second edge.
3. The method of Claim 2, wherein the subset of texels are selected according to whether the sampling location is in the interior or the exterior of the 2D image, according to the interpolated distance field.




(Note that repeat the same process a second time is not novel because software loop is common technique.)

3. The method of Claim 2, wherein the subset of texels are selected according to whether the sampling location is in the interior or the exterior of the 2D image, according to the interpolated distance field.

5. The method of Claim 3, wherein the color index is selected according to whether the sampling location is on the interior or exterior of the one or more second edges, according to the second interpolated distance field.
6.    The method of Claim 1, wherein the color index of the selected texel is mapped to one of a predetermined set of colors.
6. The method of Claim 3, wherein a most significant bit of the first interpolated distance field indicates whether the sampling location is on the interior or exterior side of the one or more first edges.
5.    The method of Claim 4, wherein:

the plurality of texels each has a u coordinate and a v coordinate in the texture;

the plurality of texels comprises a plurality of even texels, wherein a least significant bit of a binary representation of the u coordinate of each even texel and a least significant bit 

the plurality of texels comprises a plurality of odd texels, wherein a least significant bit of a binary representation of the u coordinate of each odd texel and a least significant bit of a binary representation of the v coordinate of that odd texel are different.


the set of texels includes a pair of even texels and a pair of odd texels; and

the subset of texels is either the pair of even texels or the pair of odd texels.
4.    The method of Claim 1, wherein:

the set of texels includes a pair of even texels and a pair of odd texels; and

the subset of texels is either the pair of even texels or the pair of odd texels.
8. The method of Claim 7, wherein:

the plurality of texels each has a u coordinate and a v coordinate in the texture;



the plurality of texels comprises a plurality of odd texels, wherein a least significant bit of a binary representation of the u coordinate of each odd texel and a least significant bit of a binary representation of the v coordinate of that odd texel are different.


the plurality of texels each has a u coordinate and a v coordinate in the texture;



the plurality of texels comprises a plurality of odd texels, wherein a least significant bit of a binary representation of the u coordinate of each odd texel and a least significant bit of a binary representation of the v coordinate of that odd texel are different.

6.    The method of Claim 1, wherein the color index of the selected texel is mapped to one of a predetermined set of colors.
10. The method of Claim 9, wherein the predetermined set of colors includes more than two colors.
7.    The method of Claim 6, wherein the predetermined set of colors includes more than two colors.
11. The method of Claim 1, wherein the distance field of each of the plurality of texels 



the set of texels are the closest four texels in the plurality of texels to the sampling location; and

the sampling location is associated with a pixel, and the color for the sampling location is to be displayed by the pixel.
9.    The method of Claim 1, wherein:

the set of texels are the closest four texels in the plurality of texels to the sampling location; and

the sampling location is associated with a pixel, and the color for the sampling location is to be displayed by the pixel.
13. A system comprising:

one or more processors; and

one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to:



select, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location;

compute (1) a first interpolated distance field for the sampling location based on the first distance fields of the set of texels and (2) a second interpolated distance field for the sampling location based on the second distance fields of the set of texels;



select a texel from the subset of texels based on a distance between the texel and the sampling location;

select, based on the computed second interpolated distance field specifying a side of the second edge on which the sampling location is located, a color index from the first and second color indices of the selected texel; and

determine the color for the sampling location using the color index.


one or more processors; and

one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to:





  



select, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location;

compute an interpolated distance field based on the distance fields of the set of texels; 







select a texel from the subset of texels based on a distance between the texel and the sampling location; and

(Note that repeat the same process a second time is not novel because software loop is common technique.)




determine the color for the sampling location using the color index of the selected texel.


the texture depicts a 2D image with a plurality of edges defining a boundary of the 2D image, wherein each of the plurality of 

the first distance field of each of the plurality of texels encodes whether the associated texel is on the interior or exterior side of that first edge; 

the second distance field of each of the plurality of texels encodes whether the associated texel is on the interior or exterior side of that second edge;

the first interpolated distance field encodes (1) a third distance between the sampling location and one of the one or more first edges, and (2) whether the sampling location is on the interior or exterior side of that first edge; and

the second interpolated distance field encodes (1) a fourth distance between the sampling location and one of the one or more second edges, and (2) whether the sampling location is on the interior or exterior side of that second edge.


the texture depicts a 2D image with one or more edges separating an interior of the 2D image from an exterior of the 2D image;






the distance field of each of the plurality of texels encodes (1) a first distance between the associated texel and one of the one or more edges of the 2D image, and (2) whether the associated texel is in the interior or the exterior of the 2D image; and
 



the interpolated distance field encodes (1) a second distance between the sampling location and one of the one or more edges of the 2D image, and (2) whether the sampling location is in the interior or the exterior of the 2D image.

12.    The system of Claim 11, wherein the subset of texels are selected according to whether the sampling location is in the interior or the exterior of the 2D image, according to the interpolated distance field.


the set of texels includes a pair of even texels and a pair of odd texels; and the subset of texels is either the pair of even texels or the pair of odd texels.
13.    The system of Claim 10, wherein:

the set of texels includes a pair of even texels and a pair of odd texels; and the subset of texels is either the pair of even texels or the pair of odd texels.
16. The system of Claim 13, wherein the color index of the selected texel is mapped to one of a predetermined set of colors, wherein the predetermined set of colors includes more than two colors.
15.    The system of Claim 10, wherein the color index of the selected texel is mapped to one of a predetermined set of colors.
17. One or more computer-readable non-transitory storage media embodying software that is operable when executed to:


a first distance field and a first color index and a first distance field that encodes a first distance between the texel and a first edge depicted in the texture, and a second distance field and a second color index and a second distance field that encodes a second distance between the texel and a second edge depicted in the texture;

select, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location;

compute (1) a first interpolated distance field for the sampling location based on the first distance fields of the set of texels and (2) a second interpolated distance field for the sampling location based on the second distance fields of the set of texels;

select, based on the computed first interpolated distance field, a subset of the set of texels;


select a texel from the subset of texels based on a distance between the texel and the sampling location;

select, based on the computed second interpolated distance field specifying a side of the second edge on which the sampling location is located, a color index from the first and second color indices of the selected texel; and

determine the color for the sampling location using the color index.











select, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location;

compute an interpolated distance field based on the distance fields of the set of texels; 





select, based on the interpolated distance field, a subset of the set of texels; 



select a texel from the subset of texels based on a distance between the texel and the sampling location; and

(Note that repeat the same process a second time is not novel because software loop is common technique.)




determine the color for the sampling location using the color index of the selected texel.


the texture depicts a 2D image with a plurality of edges defining a boundary of the 2D image, wherein each of the plurality of edges has a predetermined interior side and a predetermined exterior side, wherein the plurality of edges comprises one or more first edges of a first type and one or more second edges of a second type;

the first distance field of each of the plurality of texels encodes whether the associated texel is on the interior or exterior side of that first edge;

the second distance field of each of the plurality of texels encodes whether the associated texel is on the interior or exterior side of that second edge;

the first interpolated distance field encodes (1) a third distance between the sampling 

the second interpolated distance field encodes (1) a fourth distance between the sampling location and one of the one or more second edges, and (2) whether the sampling location is on the interior or exterior side of that second edge.




the texture depicts a 2D image with one or more edges separating an interior of the 2D image from an exterior of the 2D image;






the distance field of each of the plurality of texels encodes (1) a first distance between the associated texel and one of the one or more edges of the 2D image, and (2) whether the associated texel is in the interior or the exterior of the 2D image; and




the interpolated distance field encodes (1) a second distance between the sampling 

18.    The media of Claim 17, wherein the subset of texels are selected according to whether the sampling location is in the interior or the exterior of the 2D image, according to the interpolated distance field.


the set of texels includes a pair of even texels and a pair of odd texels; and the subset of texels is either the pair of even texels or the pair of odd texels.
19.    The media of Claim 16, wherein:



the set of texels includes a pair of even texels and a pair of odd texels; and the subset of texels is either the pair of even texels or the pair of odd texels.
20. The one or more computer-readable non-transitory storage media of Claim 17, wherein the color index of the selected texel 



Claim 1 of the instant application is drawn to a method comprising, by a computing system: determining a sampling location within a texture that comprises a plurality of texels, wherein each texel encodes at least: a first color index and a first distance field encoding a first distance between the texel and a first edge depicted in the texture, and a second color index and a second distance field encoding a second distance between the texel and a second edge depicted in the texture; selecting, based on the sampling location, a set of texels in the plurality of texels to use to determine a color for the sampling location; computing (1) a first interpolated distance field for the sampling location based on the first distance fields of the set of texels and (2) a second interpolated distance field for the sampling location based on the second distance fields of the set of texels; selecting, based on the computed first interpolated distance field, a subset of the set of texels; selecting a texel from the subset of texels based on a distance between the texel and the sampling location; selecting, based on the computed second interpolated distance field specifying a side of the second edge on which the sampling location is located, a color index from the first and second color indices of the selected texel; and determining the color for the sampling location using the color index.
While the exact wordings of claim 1 of the '878 patent application may not be the same as that of claim 1 of the instant application, but there is no significant difference in scope between the claim 1 of the instant application and the claim 1 of the patent application 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GORDON G LIU/Primary Examiner, Art Unit 2612